UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30,2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As ofAugust 12, 2010, 1,146,436shares of common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1: Financial Statements: Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the SixMonths Ended June 30, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3: Quantitative and Qualitative Disclosures About Market Risk 27 Item 4: Controls and Procedures 27 PART II - OTHER INFORMATION Item 1: Legal Proceedings 28 Item 1A: Risk Factors 28 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4: (Removed and Reserved) 29 Item 5: Other Information 29 Item 6: Exhibits 29 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At June 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ 417 $ 582 Due from banks, interest-bearing 4,838 Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale, at fair value(cost-2010 $2,514; 2009 Mortgage-backed securities held to maturity (fair value-2010 $7,193; 2009 $8,142) 6,666 7,731 Loans receivable, net of allowance for loan losses 2010 $892;2009 $835 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned Prepaid expenses and other assets Total Assets $93,937 Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing Federal Home Loan Bank advances Other borrowings Accrued interest payable Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock– $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued and 1,168,936 and 1,299,712 outstanding at June 30, 2010 and December 31, 2009, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2010 219,689 shares; 2009 88,913 shares Unallocated common stock held by: Employee StockOwnership Plan (ESOP) Recognition & Retention Plan Trust (RRP) Accumulated other comprehensive income 10 1 Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Interest Income (In thousands, except for share data) Loans receivable, including fees Short-term investments and investment securities Total Interest Income 1,365 Interest Expense Deposits Federal Home Loan Bank and other borrowings 67 74 Total Interest Expense Net Interest Income Provision for Loan Losses 28 23 57 85 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking fees 61 - - Other fees and services charges 11 24 23 44 Other 4 - 24 - Total Non-Interest Income 76 24 44 Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 52 63 Occupancy and equipment 38 23 83 46 Professional fees 95 FDIC deposit insurance assessment 38 65 76 83 Other real estate owned expense 18 73 26 73 Advertising 19 3 29 6 Other 61 39 62 Total Non-Interest Expense Income before Income Taxes Income Taxes 93 41 Net Income Earnings per share - basic Average shares outstanding - basic 1,042,956 1,167,861 1,083,942 1,178503 Earnings per share - diluted Average shares outstanding - diluted 1,047,902 1,172,715 1,089,524 1,183,370 See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statements of Stockholders' Equity (Unaudited) Six Months Ended June 30, 2010 (In thousands, except share data) Common Stock Number of Shares Outstanding Amount Additional Paid-in Capital Treasury Stock Unallocated Common Stock Held by Benefit Plans Accumulated Other Comprehensive Income Retained Earnings Total Stockholders’ Equity BALANCE – DECEMBER 31, 2009 1,299,712 $ 14 $ 13,442 $ (735
